Citation Nr: 0403913	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  01-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which determined that new and material evidence had 
not been received to reopen a claim of service connection for 
PTSD.  The veteran appealed the RO's decision and in October 
2003, he testified at a Board hearing at the RO.  

As set forth in more detail below, the issue of service 
connection for PTSD is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran is advised that no further action on his part is 
necessary, until he is notified by VA.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied service 
connection for PTSD; although the veteran was notified of 
this decision later that month, he did not perfect an appeal 
within the applicable time period.  

2.  Evidence received since the last final rating decision in 
July 1998 includes hearing testimony from the veteran 
regarding his claimed in-service stressors; this evidence, 
which has not previously been considered, bears directly and 
substantially on the specific matter under consideration 
regarding the issue of service connection for PTSD.





CONCLUSIONS OF LAW

1.  The July 1998 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it has 
considered the Veterans Claims Assistance Act of 2000 (VCAA) 
with regard to the issue on appeal.  Given the favorable 
action taken below, the Board finds that no further 
notification action or assistance in developing the facts 
pertinent to this limited issue is required at this time.

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  

His DD Form 214, Certificate of Release or Discharge from 
Active Duty, shows that he served in Vietnam from June 1969 
to July 1970, and received the National Defense Service 
Medal, the Vietnam Service Medal, and a Vietnam Campaign 
Medal.  The veteran's service personnel records show that his 
military occupational specialty was wheel vehicle mechanic, 
including during his tour of duty in Vietnam.  His service 
personnel records do not list any campaigns or contain any 
other indication of combat service.  

In July 1970, the veteran submitted a claim of service 
connection for a right ankle disability.  His application is 
silent for any mention of a psychiatric disorder, including 
PTSD.  The veteran was afforded a VA medical examination in 
August 1970, at which no psychiatric complaints or 
abnormalities were identified.  In a September 1970 rating 
decision, the RO granted service connection for a right ankle 
disability.

In September 1980, October 1985, and December 1988, the 
veteran submitted claims for an increased rating for his 
service-connected right ankle disability.  His claims are 
silent for any mention of PTSD, as are medical records 
obtained in connection with these claims.  

In December 1997, the veteran submitted a claim of service 
connection for PTSD.  In response to the RO's request for 
specific stressor information, the veteran submitted a 
statement in February 1998 in which he indicated that for the 
past 28 years he had relived his Vietnam experiences, 
including bombings, incoming rounds, and seeing dead bodies.  

The RO thereafter obtained VA clinical records in support of 
the veteran's claim, dated from July 1997 to March 1998.  In 
pertinent part, these records show that the veteran received 
treatment for various disabilities, including PTSD and 
depression.  During a December 1997 psychological evaluation, 
the veteran reported several traumatic incidents which he 
claimed occurred while he was in Vietnam.  Specifically, he 
indicated that he had experienced incoming fire, had to jump 
from a truck, heard yelling and shouting from other men, and 
had to return fire when he was the point man.  

The veteran was afforded a VA psychiatric examination in June 
1998, at which he reported that although he had had 
difficulties for many years coping with events that occurred 
in Vietnam, he had only recently decided to seek help.  He 
claimed that he had friends who went out to do reconnaissance 
work and did not come back.  He also claimed that he 
frequently had to perform guard duty during which time there 
were rockets passing by and explosions.  The veteran also 
indicated that even though he was an auto mechanic in 
service, he still had to make sweeps after rockets were sent 
into the camp to gather bodies.  The diagnosis was PTSD.  The 
examiner indicated that in light of the veteran's stressors 
of being shot at and fearing for his life in Vietnam, he met 
the criteria for PTSD.  

In a July 1998 rating decision, the RO denied service 
connection for PTSD.  In its decision, the RO noted that the 
veteran had provided no specific stressor details, such as 
the names of individuals involved or the dates or places of 
the alleged stressful events.  It was also noted that the 
record did not contain a confirmed diagnosis of PTSD which 
met the criteria set forth in the Diagnostic and Statistical 
Manual for Mental Disorders.

The RO notified the veteran of its decision in a July 1998 
letter.  He submitted a Notice of Disagreement in May 1999, 
and the RO duly furnished him with a Statement of the Case 
later that month.  The veteran, however, did not perfect an 
appeal within the applicable time period.  Thus, the July 
1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).

In March 2000, the veteran submitted an application to reopen 
his claim of service connection for PTSD.  In support of his 
claim, the veteran submitted an excerpt from a website 
containing information about PTSD.  Also submitted was a 
November 1998 certificate of training showing that he had 
completed a course in coping with PTSD.  In a July 1999 
letter, the veteran's spouse described his current 
psychiatric symptoms, including major depression and social 
isolation.  

In a March 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for PTSD.  The RO noted that 
although the medical evidence showed a current diagnosis of 
PTSD, the record still indicated that the veteran had not 
served in combat in Vietnam and did not otherwise contain 
credible supporting evidence that the claimed in-service 
stressors had actually occurred.  

The veteran appealed the RO's decision.  In support of his 
appeal, the veteran testified at a Board hearing at the RO.  
He indicated that during his tour of duty in Vietnam, he had 
been assigned to the 5th Maintenance Battalion, which was 
supporting the 4th Infantry Division.  He indicated that he 
spent six months in Pleiku and the remaining seven months in 
Qui Nhon.  The veteran indicated from approximately October 
to December 1969, while in Pleiku, he experienced several 
rocket attacks near his unit and had to run for cover.  Also 
during this timeframe, he indicated that he experienced an 
episode when the enemy attacked his base in an attempt to 
free some prisoners.  In addition, he indicated that from 
April to July 1970, when he was in Qui Nhon, he also 
experienced rocket attacks.  The veteran indicated that he 
had maintained a friendship with another veteran who was 
stationed with him in Pleiku.  He indicated that he would be 
able to obtain a statement from his friend corroborating 
these stressful events.  The statement, however, has not yet 
been submitted.  

II.  Law and Regulations

As set forth above, the veteran's claim of service connection 
for PTSD was previously denied in a final July 1998 rating 
decision.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2003).

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

III.  Analysis

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in July 1998.  This evidence includes 
his personal hearing testimony which contains information 
regarding his claimed in-service stressors.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, the Board finds that this evidence is 
material.  At the time of the RO's previous decision in July 
1998, the record contained insufficient detail regarding the 
veteran's claimed stressors.  At his October 2003 personal 
hearing, the veteran described experiencing incoming rocket 
attacks, and provided the unit of his assignment, as well as 
dates and locations of these attacks.  

In that regard, it is noted that in Pentecost v. Principi, 
16, Vet. App. 124 (2001), the U.S. Court of Appeals for 
Veterans Claims held that unit records showing that a base 
had been under rocket attack while the veteran was stationed 
there were sufficient to corroborate the veteran's account of 
having come under enemy fire.  

Therefore, given the nature of the veteran's claim, and 
presuming the credibility of his testimony for the limited 
purposes of this decision, the Board finds that the evidence 
discussed above is new and material evidence sufficient to 
reopen the claim of service connection for PTSD.  38 C.F.R. § 
3.156(a) (2003).

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth below, the Board has determined 
that additional development of the evidence is required prior 
to final consideration of this matter.


ORDER

New and material evidence having been received, the 
application to reopen the claim of service connection for 
PTSD is granted.





REMAND

As noted, the veteran has testified to experiencing incoming 
rocket attacks during his tour of duty in Vietnam.  In light 
of the Court's decision in Pentecost, the Board finds that 
additional development of the evidence is necessary, 
including contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), in an attempt to 
corroborate the veteran's reported stressors.  

It is also noted that at his October 2003 hearing, the 
veteran testified that he has continued to receive treatment 
for PTSD at the VA Medical Center in Augusta, Georgia.  Under 
the VCAA, the assistance provided by the Secretary shall 
include obtaining records of relevant medical treatment at 
Department health-care facilities, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Thus, an attempt must be made to obtain these records.  

Accordingly, this case is remanded for the following actions:

1.  The RO should prepare a summary of 
all the claimed stressors, with as much 
detail as possible.  This summary, along 
with a copy of the veteran's DD 214 and 
service personnel records, should be sent 
to the USASCRUR with a request to provide 
any information that may corroborate the 
veteran's alleged stressors.  If referral 
to USASCRUR or other pertinent sources is 
to no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD.

2.  The RO should contact the VAMC in 
Augusta, Georgia, and request treatment 
records pertaining to the veteran for the 
period from April 1998 to the present.  

3.  Then the RO should review the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The case should then be returned to the Board, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



